 


109 HJ 56 IH: Disapproving a rule promulgated by the Administrator of the Environmental Protection Agency to delist coal and oil-direct utility units from the source category list under the Clean Air Act.
U.S. House of Representatives
2005-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IA 
109th CONGRESS
1st Session
H. J. RES. 56 
IN THE HOUSE OF REPRESENTATIVES 
 
June 29, 2005 
Mr. Meehan (for himself, Mr. Allen, Mr. Waxman, Ms. Pelosi, and Mr. Cooper) introduced the following joint resolution; which was referred to the Committee on Energy and Commerce
 
JOINT RESOLUTION 
Disapproving a rule promulgated by the Administrator of the Environmental Protection Agency to delist coal and oil-direct utility units from the source category list under the Clean Air Act. 
 
 
That Congress disapproves the rule submitted by the Administrator of the Environmental Protection Agency on March 15, 2005, relating to the removal of coal- and oil-fired electric generating units as a category from the list of major sources of hazardous air pollutants to be controlled under section 112 of the Clean Air Act (42 U.S.C. 7401 et seq.) (70 Fed. Reg. 15994 (March 29, 2005)), and such rule shall have no force or effect. 
 
